Name: Commission Regulation (EEC) No 648/83 of 21 March 1983 fixing the aid for cotton
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 76/ 14 Official Journal of the European Communities 22 . 3 . 83 COMMISSION REGULATION (EEC) No 648/83 of 21 March 1983 fixing the aid for cotton to the information at present available to the Commis ­ sion that the amount of the aid at present in force should be altered as shown in Article 1 to this Regula ­ tion , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 10 of Protocol 4 thereto, Having regard to Council Regulation (EEC) No 2169 / 81 of 27 July 1981 laying down the general rules for the system of aid for cotton ('), as amended by Regulation (EEC) No 1 982/82 (2), and in particular Article 5 ( 1 ) thereof, Whereas the amount of the additional aid referred to in Article 5(1 ) of Regulation (EEC) No 2169/81 was fixed by Regulation (EEC) No 211 6/82 ('), as last amended by Regulation (EEC) No 528 /83 (4) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2116/82 HAS ADOPTED THIS REGULATION : Article 1 The aid for unginned cotton referred to in Article 5 of Regulation (EEC) No 2169/81 shall be 33,787 ECU per 100 kilograms . Article 2 This Regulation shall enter into force on 22 March 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 March 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 21 1 , 31 . 7 . 1981 , p. 2 . ( 2 ) O ) No L. 215 , 23 . 7 . 1982 , p. 5 . O Of No L 223 , 31 . 7 . 1982 , p. 40 . C4 ) O") No L 61 , 8 . 3 . 1983 , p. 12 .